     Case 2:18-cv-01969-GMN-NJK Document 26 Filed 08/06/19 Page 1 of 3



 1   Robert M. Tzall
     NV State Bar No. 13412
 2   The Law Offices of Robert M. Tzall
 3   7735 Commercial Way
     Suite 100
 4   Henderson, NV 89011
     Tel: 702-666-0233
 5   robert@tzalllegal.com
 6   J Christopher Jorgensen
 7   Lewis Roca Rothgerber Christie LLP
     3993 Howard Hughes Parkway Suite 600
 8   Las Vegas, NV 89169
     Tel: 702-949-8200
 9   cjorgensen@lrrc.com
10

11
                               IN THE UNITED STATES DISTRICT COURT
12                                  FOR THE DISTRICT OF NEVADA

13
     ARYEH GOLDMAN,                                ) Docket No. 2:18-cv-1969
14                                                 )
                                                   )
     MICHAL GOLDMAN,                               )
15                                                       STIPULATION AND ORDER OF
                  Plaintiff,                       )
16                                                 )
           vs.                                     ) DISMISSAL WITH PREJUDICE AS TO
                                                   )
17                                                 )       AMERICREDIT FINANCIAL
                                                   )
18   EXPERIAN INFORMATION SOLUTIONS,               ) SERVICES, INC. D/B/A GM FINANCIAL
     INC.,                                         )
19

20   AMERICREDIT FINANCIAL SERVICES,
     INC. DBA GM FINANCIAL
21
     AMERICAN HONDA FINANCE
22   CORPORATION
23                Defendant.

24
     IT IS HEREBY STIPULATED by and between Plaintiffs Aryeh Goldman and Michal Goldman
25
     (“Plaintiffs”) and Defendant Americredit Financial Services, Inc. d/b/a GM Financial
26

27

28
     Case 2:18-cv-01969-GMN-NJK Document 26 Filed 08/06/19 Page 2 of 3



 1   (“Defendant”) 1, by and through their respective counsel of record, that the above-captioned
 2   action, be and hereby is dismissed with prejudice in accordance with the Federal Rules of Civil
 3
     Procedure Rule 41(a)(1)(A)(ii), with the parties to bear their own fees and costs.
 4
            Undersigned counsel represent that they are fully authorized by their respective clients to
 5
     enter into this Joint Stipulation with Prejudice.
 6

 7

 8   Respectfully Submitted,

 9
     Dated: August 6, 2019
10

11
     /s/Robert M. Tzall                                        /s/ J Christopher Jorgensen
12   Robert M. Tzall, Esq.                                     J Christopher Jorgensen, Esq.
     The Law Offices of Robert M. Tzall                        Lewis Roca Rothgerber Christie LLP
13   Attorneys for Plaintiff                                   Attorneys for Defendant
14

15

16                                                  IT IS SO ORDERED.
17                                                               11 day of August, 2019.
                                                    Dated this ____
18

19

20
                                                    Gloria M. Navarro, Chief Judge
21                                                  UNITED STATES DISTRICT COURT
22

23

24

25
     1
26     Plaintiffs named Americredit Financial Services, Inc. d/b/a GM Financial as the defendant in
     their Complaint. However, the proper defendant is ACAR Leasing Business Trust d/b/a GM
27   Financial Leasing.

28
                                                         -2-
     Case 2:18-cv-01969-GMN-NJK Document 26 Filed 08/06/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on this the 5th of August, 2019, I filed STIPULATION AND

 3   ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT AMERICREDIT

 4   FINANCIAL SERVICES, INC. d/b/a GM Financial with the Clerk of the Court using the

 5   CM/ECF system, which will send notification of such filing to the following counsel:

 6    Robert M. Tzall
      robert@tzalllegal.com
 7
      Law Offices of Robert M. Tzall
 8    7735 Commercial Way, Suite 100
      Henderson, NV 89011
 9    (702) 666-0233
      (702) 727-8034 Fax
10    Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -3-
